                CaseCase 20-2413, Document
                     1:15-cv-07433-LAP     31, 07/31/2020,
                                       Document            2897772,
                                                  1095 Filed        Page1
                                                              07/31/20    of 21 of 2
                                                                       Page
                                                                                            N.Y.S.D. Case #
                                                                                            15-cv-7433(LAP)

                              UNITED STATES COURT OF APPEALS
                                         FOR THE
                                      SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      31st day of July, two thousand twenty.

      Before:     José A. Cabranes,
                  Rosemary S. Pooler,
                         Circuit Judges.
      ________________________________

       Virginia L. Giuffre,                              ORDER

                    Plaintiff - Appellee,                Docket No. 20-2413

       v.
                                                                  USDC SDNY
       Ghislaine Maxwell,                                         DOCUMENT
                                                                  ELECTRONICALLY FILED
                    Defendant - Appellant,
                                                                  DOC #:   _________________
       Sharon Churcher, Jeffrey Epstein,                          DATE FILED: July 31, 2020
                                                                              ______________

                    Respondents,

       Julie Brown, Miami Herald Media Company,
       Alan M. Dershowitz, Michael Cernovich,
       DBA Cernovich Media,

                 Intervenors.
       ________________________________

      Defendant-Appellant Ghislaine Maxwell moves for a stay pending appeal of the district court’s
      order of July 23, 2020, unsealing deposition materials and the order of July 29, 2020, denying
      her motion to reconsider the July 23 order. In the alternative, she requests a temporary
      administrative stay pending full consideration of the motion for a stay pending appeal. She also
      requests leave to file under seal the unredacted copy of Exhibit 7 to her stay motion.

      It is hereby ORDERED that the motion for a stay pending appeal is GRANTED. The stay will
      remain in effect until further order of this Court. The motion for leave to file the exhibit under
      seal is GRANTED pending review of the matter and without prejudice to reconsideration nostra
      sponte. It is further ORDERED that the appeal is expedited. Appellant’s principal brief must be
      filed on or before August 20, 2020; Appellee’s and Intervenors’ briefs must be filed on or before




CERTIFIED COPY ISSUED ON 07/31/2020
              CaseCase 20-2413, Document
                   1:15-cv-07433-LAP     31, 07/31/2020,
                                     Document            2897772,
                                                1095 Filed        Page2
                                                            07/31/20    of 2 of 2
                                                                     Page




      September 9, 2020; and a reply brief, if any, must be filed on or before September 15, 2020. The
      appeal will be heard on September 22, 2020 at 2:00 pm.



                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




CERTIFIED COPY ISSUED ON 07/31/2020
